PER CURIAM.
Appellant was convicted on an indictment charging embezzlement under 18 U.S.C.A. §§ 100 and 183. He contends that the evidence was insufficient to warrant his conviction, and, further, that the moneys embezzled did not belong to the United States.
Appellant was in the employ of the United States Indian Service at the Yakima Reservation in the capacity of lease clerk. He received and informally receipted for rentals of lands of incompetent Indians and also moneys covering maintenance and operation charges owing the United States Reclamation Service for the irrigation of Indian lands. These moneys he was under the duty of turning over to another clerk, known as the Individual Indian Money Clerk, who thereupon issued official receipts to the persons who had paid the amounts to appellant. The money clerk then deposited these moneys in a bank, the sums owing for irrigation charges being later transmitted to the Reclamation Service, and the rental moneys being ultimately disbursed by the agency superintendent to the Indians entitled thereto. The evidence shows that in a number of instances cash paid to appellant on these accounts was not turned over to the money clerk, and the jury were fully warranted in finding that the amounts had been embezzled by appellant. The. funds received as irrigation charges were obviously the property of the United States. The rentals, likewise, were received and held by the United States as guardian and trustee for its Indian wards. There is no doubt that the charges laid and proved were within the provisions of the statutes mentioned.
Affirmed.